UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period fromto Commission file number 333-115602 Grande Communications Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 74-3005133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 401 Carlson Circle, San Marcos, TX 78666 (Address of principal executive offices) (Zip Code) Registrant’s telephone number including area code: (512) 878-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£Accelerated filer£Non-accelerated filerTSmaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares of the registrant’s Common Stock outstanding as of April 30, 2008 was 12,752,572. GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY Index Page No. Part I. Financial Information 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 Part II. Other Information 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 18 Index PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December31, March31, 2008 (unaudited) Assets Current assets: Cash and cash equivalents, net of restricted cash of $3,129 $ 48,138 $ 46,487 Accounts receivable, net of allowance for doubtful accounts of $1,138 and $1,109 17,793 15,875 Prepaid expenses 1,867 2,820 Total current assets 67,798 65,182 Property, plant and equipment, net of accumulated depreciation of $313,526 and $327,498 249,310 243,131 Intangible assets, net of accumulated amortization of $1,417 and $1,478 1,398 1,337 Debt issue costs, net 4,255 3,992 Restricted cash and other assets 3,482 3,484 Total assets $ 326,243 $ 317,126 Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 13,809 $ 13,376 Accrued liabilities 15,328 13,117 Accrued interest payable 6,755 13,510 Deferred revenue 6,996 7,313 Current portion of long-term debt 1,612 1,674 Current portion of capital lease obligations 3,548 3,175 Total current liabilities 48,048 52,165 Deferred rent 1,228 1,228 Deferred revenue 4,377 4,412 Capital lease obligations, net of current portion 13,592 13,112 Long term debt, net of current portion 189,994 189,851 Total liabilities 257,239 260,768 Stockholders’ equity: Senior series preferred stock: Series G preferred stock, $0.001 par value per share; 34,615,384 shares authorized, 34,615,330 shares issued and outstanding; liquidation preference of $134,999,787 35 35 Junior series preferred stock: Series A preferred stock, $0.001 par value per share; 232,617,839 shares authorized, 232,617,838 shares issued and outstanding; liquidation preference of $232,617,838 233 233 Series B preferred stock, $0.001 par value per share; 20,833,333 shares authorized, issued and outstanding; liquidation preference of $25,000,000 21 21 Series C preferred stock, $0.001 par value per share; 30,000,000 shares authorized, 17,005,191 shares issued and outstanding; liquidation preference of $20,406,229 17 17 Series D preferred stock, $0.001 par value per share; 115,384,615 shares authorized, 114,698,442 shares issued and outstanding; liquidation preference of $149,107,975 115 115 Series E preferred stock, $0.001 par value per share; 8,000,000 shares authorized, 7,999,099 shares issued and outstanding; liquidation preference of $19,997,748 8 8 Series F preferred stock, $0.001 par value per share; 12,307,792 shares authorized, 11,758,278 shares issued and outstanding; liquidation preference of $15,285,761 12 12 Series H preferred stock, $0.001 par value per share; 30,000,000 shares authorized, no shares issued and outstanding — — Common stock, $0.001 par value per share; 828,835,883 shares authorized, 13,175,940 and 13,252,572 shares issued, 12,675,940 and 12,752,572 shares outstanding, as of December 31, 2007 and March 31, 2008, respectively 13 13 Additional paid-in capital 509,312 509,430 Treasury stock, at cost (5 ) (5 ) Accumulated deficit (440,757 ) (453,521 ) Total stockholders’ equity 69,004 56,358 Total liabilities and stockholders’ equity $ 326,243 $ 317,126 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share data) Three Months Ended March31, 2007 2008 Operating revenues $ 48,395 $ 49,886 Operating expenses: Cost of revenues (excluding depreciation and amortization) 16,528 16,855 Selling, general and administrative 21,505 22,790 Provision for doubtful accounts 513 624 Depreciation and amortization 13,044 14,669 Total operating expenses 51,590 54,938 Operating loss (3,195 ) (5,052 ) Other income (expense): Interest income 433 329 Interest expense, net of capitalized interest (6,669 ) (7,792 ) Gain (loss) on sale/disposal of assets (25 ) 30 Total other income (expense) (6,261 ) (7,433 ) Loss before income tax expense (9,456 ) (12,485 ) Income tax expense (280 ) (279 ) Net loss $ (9,736 ) $ (12,764 ) Basic and diluted net loss per share $ (0.77 ) $ (1.00 ) Basic and diluted weighted average number of common shares outstanding 12,592 12,733 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March31, 2007 2008 Cash flows from operating activities: Net loss $ (9,736 ) $ (12,764 ) Adjustment to reconcile net loss to net cash provided by operating activities: Depreciation 12,981 14,608 Amortization of intangible assets 63 61 Amortization of deferred financing costs 252 263 Provision for doubtful accounts 513 624 Amortization of debt discounts/premiums 305 299 Non-cash compensation expense 117 113 Net (gain) loss on sale/disposal of assets 25 (30 ) Changes in operating assets and liabilities: Accounts receivable (500 ) 1,294 Prepaid expenses and other assets (877 ) (955 ) Accounts payable (140 ) 100 Accrued liabilities and interest payable 4,047 4,544 Deferred revenue 508 440 Deferred rent (4 ) — Net cash provided by operating activities 7,554 8,597 Cash flows from investing activities: Purchases of property, plant and equipment (7,978 ) (8,545 ) Proceeds from sale of assets 86 84 Proceeds from sales tax refunds 1,130 — Net cash used in investing activities (6,762 ) (8,461 ) Cash flows from financing activities: Payments of long-term debt and capital lease obligations (1,275 ) (1,259 ) Net borrowings (repayments) on zero-balance cash account 379 (533 ) Other financing activity — 5 Net cash used in financing activities (896 ) (1,787 ) Net change in cash and cash equivalents (104 ) (1,651 ) Cash and cash equivalents, beginning of period 43,948 48,138 Cash and cash equivalents, end of period $ 43,844 $ 46,487 Non-cash investing and financing activity: Capital lease obligations $ — $ 26 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
